Opinion by
Ekwall, J.
In accordance with stipulation of counsel and following Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423), the items marked with the letter “A,” consisting of “leaf trays, duck trays, fish trays, backs and irons,” were held dutiable at 25 percent under paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753), as household utensils, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver; and the items marked with the letter “B,” consisting of “cloisonne lily bowls and trays, enamel trays, boats and irons, and brass irons with soapstone and wood handles,” were held dutiable at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of copper or brass, not plated with platinum, gold, or silver.